DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-27, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. No. 2013/0032351).
Regarding Claim 21, Smith discloses a subsea interface module configured to be coupled to a BOP assembly (Smith: 120), the subsea interface module comprising: 
A first inlet (Smith: 190, 190a, b) configured to be coupled to and in fluid communication with a first auxiliary line (Smith: Figure 9: 240) and to permit fluid communication between the first auxiliary line (Smith: Figure 9: 240) and at least one of a booster line, a choke line (Smith: 180), a kill line (Smith: 180, Paragraph [0035]), and a bleed line associated with the BOP assembly (Smith: 120); and 
A releasable riser connector (Smith: 150) configured to be coupled to a riser (Smith: 220) and to permit fluid communication between the riser (Smith: 220) and a throughbore of the BOP assembly (Smith: 120); 
Wherein the module is configured such that, when the first auxiliary line (Smith: Figure 9: 240) is coupled to the first inlet (Smith: 190, 190a, b) and the riser (Smith: 220) is coupled to the riser connector (Smith: 150): 
Decoupling of the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b) does not decouple the riser (Smith: 220) from the riser connector (Smith: 150); and 
Decoupling of the riser (Smith: 220) from the riser connector (Smith: 150) does not decouple the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b)(Smith: Seen between figures 8 and 9).
Regarding Claim 24, Smith discloses the module of claim 21, wherein, when the riser (Smith: 220) is coupled to the riser connector (Smith: 150), the riser (Smith: 220) is rotatable relative to the module (via flex joint).
Regarding Claim 25, Smith discloses the module of claim 21, wherein: 
The riser (Smith: 220) is coupled to the riser connector (Smith: 150) and extends between the BOP assembly (Smith: 120) and an oil rig (Smith: 100); 
The first auxiliary line (Smith: Figure 9: 240) is coupled to the first inlet (Smith: 190, 190a, b) and extends between the BOP assembly (Smith: 120) and the oil rig (Smith: 100); and 3Application No.: 17/226,679Docket No.: TOFF-043/02US 331676-2837 
The first auxiliary line (Smith: Figure 9: 240) is detached from the riser (Smith: 220) along a portion of the first auxiliary line (Smith: Figure 9: 240), the portion having a length that is greater than or equal to a length of at least 2, 3, 4, 5, 6, 7, 8, 9, or 10 consecutive riser (Smith: 220) segments of the riser (Smith: 220).
Regarding Claim 26, Smith discloses the module of claim 25, wherein the first auxiliary line (Smith: Figure 9: 240) is flexible for a majority of a length of the first auxiliary line (Smith: Figure 9: 240) that extends between the BOP assembly (Smith: 120) and the oil rig (Smith: 100)(Smith: Paragraph [0050]).
Regarding Claim 27, Smith discloses the module of claim 21, wherein the module is configured to be coupled to a lower marine riser package (LMRP)(Smith: 140) of the BOP assembly (Smith: 120).
Regarding Claim 33, Smith discloses the module of claim 21, wherein the first auxiliary line (Smith: Figure 9: 240) is coupled to the riser (Smith: 220) via one or more retaining members (Smith: Paragraph [0039]).
Regarding Claim 36, Smith discloses a method comprising: 
Coupling a first auxiliary line (Smith: Figure 9: 240) to a first inlet (Smith: 190, 190a, b) of a subsea interface module that is coupled to an LMRP of a BOP assembly (Smith: 120) to permit fluid communication between the first auxiliary line (Smith: Figure 9: 240) and at least one of a booster line, a choke line (Smith: 180), a kill line (Smith: 180, Paragraph [0035]), and a bleed line associated with the BOP assembly (Smith: 120); 
Coupling a riser (Smith: 220) to a releasable riser connector (Smith: 150) of the subsea interface module to permit fluid communication between the riser (Smith: 220) and a throughbore of the BOP assembly (Smith: 120); and 
One of the two: decoupling the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b) without decoupling the riser (Smith: 220) from the riser connector (Smith: 150); or 
Decoupling the riser (Smith: 220) from the riser connector (Smith: 150) without decoupling the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 23, 29-32, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Holmes (U.S. Pub. No. 2016/0109874).
Regarding Claim 22, Smith discloses the module of claim 21, comprising:
A first inlet (Smith: 190, 190a, b) configured to be coupled to and in fluid communication with a first auxiliary line (Smith: Figure 9: 240); 
A choke line (Smith: 180) and a kill line (Smith: 180, Paragraph [0035]); and
A BOP assembly (Smith: 120)
Smith does not disclose wherein the module comprises: 
A first outlet configured to be coupled to and in fluid communication with one of the booster line, the choke line, the kill line, and the bleed line; 2Application No.: 17/226,679Docket No.: TOFF-043/02US 331676-2837 
A second outlet configured to be coupled to and in fluid communication with one other of the booster line, the choke line, the kill line, and the bleed line; or 
One or more valves configured to control fluid communication between the first inlet and the first and second outlets, the one or more valves being movable between: a first state in which fluid communication is permitted between the first inlet and the first outlet; and a second state in which fluid communication is permitted between the first inlet and the second outlet.
Holmes discloses a first outlet (Holmes: first 836) configured to be coupled to and in fluid communication with one of the booster line, the choke line, the kill line, and the bleed line; 2Application No.: 17/226,679Docket No.: TOFF-043/02US 331676-2837 
A second outlet (Holmes: second 836) configured to be coupled to and in fluid communication with one other of the booster line, the choke line, the kill line, and the bleed line (Holmes: Figure 8A; Paragraph [0381])(836 runs to 830 or 832); or 
One or more valves (Holmes: 834) configured to control fluid communication between the first inlet and the first and second outlets (Holmes: 836), the one or more valves (Holmes: 834) being movable between: 
A first state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet and the first outlet (Holmes: first 836); and 
A second state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet and the second outlet (Holmes: second 836).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have modified the invention of Smith with the outlets and valves of Holmes in order to reduce the number of auxiliary lines to be run from the surface. 
Regarding Claim 23, Smith and Holmes render obvious the module of claim 22, wherein: 
When the one or more valves (Holmes: 834) are in the first state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the second outlet (Holmes: second 836); and 
When the one or more valves (Holmes: 834) are in the second state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the first outlet (Holmes: first 836).
Regarding Claim 29, Smith discloses a subsea interface module configured to be coupled to a blowout preventer (BOP) assembly, the subsea interface module comprising: 
A first inlet (Smith: 190, 190a, b) configured to be coupled to and in fluid communication with a first auxiliary line (Smith: Figure 9: 240); 
A choke line (Smith: 180) and a kill line (Smith: 180, Paragraph [0035]); and
A BOP assembly (Smith: 120)
Smith does not disclose a first outlet configured to be coupled to and in fluid communication with one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; 
A second outlet configured to be coupled to and in fluid communication with one other of the booster line, the choke line, the kill line, and the bleed line; and 
One or more valves configured to control fluid communication between the first inlet and the first and second outlets, the one or more valves  being movable between: 4Application No.: 17/226,679Docket No.: TOFF-043/02US 331676-2837 a first state in which fluid communication is permitted between the first inlet  and the first outlet; and 
A second state in which fluid communication is permitted between the first inlet and the second outlet.
Holmes discloses a first outlet (Holmes: first 836) configured to be coupled to and in fluid communication with one of the booster line, the choke line, the kill line, and the bleed line; 2Application No.: 17/226,679Docket No.: TOFF-043/02US 331676-2837 
A second outlet (Holmes: second 836) configured to be coupled to and in fluid communication with one other of the booster line, the choke line, the kill line, and the bleed line (Holmes: Figure 8A; Paragraph [0381])(836 runs to 830 or 832); or 
One or more valves (Holmes: 834) configured to control fluid communication between the first inlet and the first and second outlets (Holmes: 836), the one or more valves (Holmes: 834) being movable between: 
A first state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet and the first outlet (Holmes: first 836); and 
A second state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet and the second outlet (Holmes: second 836).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have modified the invention of Smith with the outlets and valves of Holmes in order to reduce the number of auxiliary lines to be run from the surface. 
Regarding Claim 30, Smith and Holmes render obvious the module of claim 29, wherein: when the one or more valves (Holmes: 834) are in the first state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the second outlet (Holmes: second 836); and 
When the one or more valves (Holmes: 834) are in the second state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the first outlet (Holmes: first 836).
Regarding Claim 31, Smith and Holmes render obvious the module of claim 29, comprising a releasable riser connector (Smith: 150) configured to be coupled to a riser (Smith: 220) and to permit fluid communication between the riser (Smith: 220) and a throughbore of the BOP assembly (Smith: 120).
Regarding Claim 32, Smith and Holmes render obvious the module of claim 31, wherein the module is configured such that, when the first auxiliary line (Smith: Figure 9: 240) is coupled to the first inlet (Smith: 190, 190a, b) and the riser (Smith: 220) is coupled to the riser connector (Smith: 150): 
Decoupling of the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b) does not decouple the riser (Smith: 220) from the riser connector (Smith: 150); and 
Decoupling of the riser (Smith: 220) from the riser connector (Smith: 150) does not decouple the first auxiliary line (Smith: Figure 9: 240) from the first inlet (Smith: 190, 190a, b).
Regarding Claim 37, Smith discloses the method of claim 36, but does not disclose further comprising: 
Actuating one or more valves that are in fluid communication between the first auxiliary line and the BOP assembly to direct fluid from the first auxiliary line to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; or
Actuating the one or more valves to direct fluid from the first auxiliary line to one other of the booster line, the choke line, the kill line, and the bleed line.
Holmes discloses actuating one or more valves (Holmes: 834) that are in fluid communication between the first auxiliary line  and the BOP assembly to direct fluid from the first auxiliary line to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly (Smith: 120); and 
Actuating the one or more valves (Holmes: 834) to direct fluid from the first auxiliary line to one other of the booster line, the choke line, the kill line, and the bleed line (Holmes: Figure 8A; Paragraph [0381])(836 runs to 830 or 832).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have modified the invention of Smith with the valves of Holmes in order to allow for the reduction in the number of auxiliary lines to be run from the surface. 
Regarding Claim 38, Smith discloses the method of claim 36, comprising:
A choke line (Smith: 180) and a kill line (Smith: 180, Paragraph [0035]); and
A BOP assembly (Smith: 120)
Smith does not disclose further comprising: 
Coupling a first outlet to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; 
Coupling a second outlet  to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; and 
Actuating one or more valves to control fluid communication between the first inlet and the first and second outlets.
Holmes discloses coupling a first outlet (Holmes: first 836) to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; 
Coupling a second outlet (Holmes: second 836) to one of a booster line, a choke line, a kill line, and a bleed line associated with the BOP assembly; and 
Actuating one or more valves (Holmes: 834) to control fluid communication between the first inlet and the first and second outlets (Holmes: 836) (Holmes: Figure 8A; Paragraph [0381])(836 runs to 830 or 832).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have modified the invention of Smith with the outlets and valves of Holmes in order to allow for the reduction in the number of auxiliary lines to be run from the surface. 
Regarding Claim 39, Smith and Holmes render obvious the method of claim 38, wherein actuating the one or more valves (Holmes: 834) comprises actuating one of: 
A first state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet (Smith: 190, 190a, b) and the first outlet (Holmes: first 836); or 
A second state (Holmes: Paragraph [0373]) in which fluid communication is permitted between the first inlet (Smith: 190, 190a, b) and the second outlet (Holmes: second 836).
Regarding Claim 40, Smith discloses the method of claim 39, wherein: 
When the one or more valves (Holmes: 834) are in the first state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the second outlet (Holmes: second 836); and 
When the one or more valves (Holmes: 834) are in the second state (Holmes: Paragraph [0373]), the one or more valves (Holmes: 834) prevent fluid communication between the first inlet (Smith: 190, 190a, b) and the first outlet (Holmes: first 836).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Feasey (U.S. Patent. No. 9,074,425).
Regarding Claim 28, Smith discloses the module of claim 21, but does not disclose comprising an electrical connector configured to be coupled to an auxiliary line to permit electrical communication between the auxiliary line and the BOP assembly.
Feasey discloses an electrical connector configured to be coupled to an auxiliary line to permit electrical communication between an auxiliary line and a BOP assembly (Feasey: Column 3: lines 40-57).
It would have been obvious to one having ordinary skill in the art at the time of the inventions’ filing to have utilized the electrical connections of Feasey in the invention of Smith in order to allow for both electrical and hydraulic control of wellhead functions. 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kozisz (U.S. Pub. No. 2018/0106123).
Regarding Claim 34, Smith discloses the module of claim 33, but does not disclose wherein each of the one or more retaining members (Smith: Paragraph [0039]) comprises: 
A first clamp (Kozisz: 94) configured to be coupled to the riser; a second clamp (Kozisz: 98) configured to be coupled to at least one of the one or more auxiliary lines; and a strap (Kozisz: 102) extending between the first clamp (Kozisz: 94) and the second clamp (Kozisz: 98).
Kozisz discloses a retaining member comprising: 
A first clamp (Kozisz: 94) configured to be coupled to the riser; 
A second clamp (Kozisz: 98) configured to be coupled to at least one of the one or more auxiliary lines; and 
A strap (Kozisz: 102) extending between the first clamp (Kozisz: 94) and the second clamp (Kozisz: 98).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the retaining member of Kozisz in the invention of Smith since Smith teaches that it is well known in the art to use retaining members to secure an auxiliary line to a riser but leaves the reader to guess what the specific form of the retaining member might be, thus leading the reader to look elsewhere for a particular arrangement of retaining member made up in a way known by those of ordinary skill in the art. The invention of Kozisz, describing such a retaining member such as those suggested by Smith, would have been obvious to use in combination.
Regarding Claim 35, Smith discloses the module of claim 34, wherein the strap (Kozisz: 102) of each of the one or more retaining members is flexible (the strap).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679